OPINION OF THE COURT
PER CURIAM:
Defendant has argued pro se his appeal from a judgment in the amount of $1,143.24 and an attorney’s fee of $225.00 for services rendered to him by the plaintiff as a bookkeeper and tax analyst.
The District Court affirmed the judgment of the Municipal Court in a comprehensive opinion which makes it clear that the case involved questions of fact which the Municipal Court resolved in favor of the plaintiff, a conclusion which it could not say was clearly erroneous. [6 V.I. 352.]
We agree and therefore will affirm the judgment of thé District Court.